DETAILED ACTION
Claims 1-4, 6 and 10-13 were rejected in the Office Action mailed on 11/30/2021. 
Applicant’s response filed 03/04/2022 is acknowledged.  In the response applicant amended claims 1 and 13.  Applicant also submitted amendments to the Specification.
Claims 1-4, 6-14 are pending with claims 7-9 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This action is made Non-final due to the newly added rejection of claim 14.

Response to Amendment
The amendments to the Specification do not introduce new matter and only add headings and remove of a listing of reference numbers for the drawings.  The amendments are deemed appropriate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (US 2014/0210233), herein Brymerski.

In regards to claims 1 and 3, Brymerski teaches an exterior module for a motor vehicle [Abstract]. The module has a multilayer construction with an exterior skin arranged on an  outer surface layer which is attached to a structural core with an inner surface layer on the opposite side of the core [0014-0016].  The core is a foam material [0016].  The outer surface layer is an SMC layer in combination with a plastic or thermoplastic FRP layer [0019-0020].  The inner surface layer is a thermoplastic FRP layer [0019].  The exterior skin is an IMC layer made from polyurethane [0021].  Brymerski teaches the layers are directly connected to one another as the SMC layer is formed in combination with the with a plastic or thermoplastic FRP layer and the core is formed within the inner and outer surface layers in a one-shot method [0019-0020, 0029, 0055, 0064].
Brymerski differs from claim 1 by teaching a variety of material combinations in order to make the multilayer module.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the combinations of layers taught by Brymerski, including an IMC layer, an SMC layer, a thermoplastic layer, a foam core and an inner thermoplastic layer.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 10, Brymerski further teaches the exterior skin is an IMC layer made form polyurethane to create a class-A surface [0021, 0051-0052, 0071].  

Claims 2, 4, 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (US 2014/0210233), herein Brymerski as applied to claim 1 above, and further in view of Legler et al. (US 2011/0262703) [IDS dated: 12/03/2019], herein Legler.

In regards to claim 2, Brymerski does not teach the thickness of the IMC layer.
Legler teaches a composite component for an outer surface component for a vehicle [Abstract, 0015].  The component comprises a SMC layer forming an outer shell (110) [0016, 0018, 0024, Figs. 1-4].  The outer shell layer further comprises a surface colorant layer (112) provided as an IMC layer [0025-0027, 0033, Figs. 1-4].   The reinforcing structure (100) further comprises a core layer (134) [0025-0027].
Legler further teaches the IMC coating layer (112) is 0.03 to 0.06 mm in thickness [0033].  This overlaps the claimed thickness range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the IMC coating layer of Brymerski in the thickness range taught by Legler.  One would have been motivated to do so as Legler teaches this is a conventionally known range of thickness for IMC layers and thus one would have had a reasonable expectation of success.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claims 4 and 6, Brymerski  teaches the module has a multilayer construction with an exterior skin arranged on an outer surface layer which is attached to a structural core with an inner surface layer on the opposite side of the core [0014-0016].  The inner surface layer is a thermoplastic FRP layer [0019].   Brymerski does not teach the inner surface layer is made polyurethane.
Legler teaches a composite component for an outer surface component for a vehicle [Abstract, 0015].  The component comprises a SMC layer forming an outer shell (110) [0016, 0018, 0024, Figs. 1-4].  The outer shell layer further comprises a surface colorant layer (112) provided as an IMC layer [0025-0027, 0033, Figs. 1-4].   The reinforcing structure (100) further comprises a core layer (134) [0025-0027].  Legler further teaches that an outer layer (132) which is provided on the outside of the core layer opposite the outer shell layer comprises polyurethane with reinforcing fibers [0029, Figs. 1-2].  Thus, Legler teaches layers of polyurethane with reinforcing fibers are known cover/surface layers for structural cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the fiber reinforced polyurethane layer of Legler as the thermoplastic FRP of Brymerski.  One would have been motivated to do so as it would be the simple substitution of one known fiber reinforced thermoplastic for another and thus one would have had a reasonable expectation of success.

In regards to claim 13, Brymerski  teaches the module has a multilayer construction with an exterior skin arranged on an outer surface layer which is attached to a structural core with an inner surface layer on the opposite side of the core [0014-0016].  The outer surface layer is an SMC layer in combination with a plastic or thermoplastic FRP layer [0019-0020].  Brymerski further teaches the fibers may be a mesh, web or fabric, which would be considered a fiber mat [0022].  teaches the Brymerski does not teach the outer surface layer is made polyurethane.
Legler teaches a composite component for an outer surface component for a vehicle [Abstract, 0015].  The component comprises a SMC layer forming an outer shell (110) [0016, 0018, 0024, Figs. 1-4].  The outer shell layer further comprises a surface colorant layer (112) provided as an IMC layer [0025-0027, 0033, Figs. 1-4].   The reinforcing structure (100) further comprises a core layer (134) [0025-0027].  Legler further teaches that an outer layer (132) which is provided on the outside of the core layer opposite the outer shell layer comprises polyurethane with reinforcing fibers [0029, Figs. 1-2].  Legler further teaches that the fibers may be a mat [0016].  Thus, Legler teaches layers of polyurethane with reinforcing fiber mats are known cover/surface layers for structural cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the fiber reinforced polyurethane layer of Legler as the thermoplastic FRP of Brymerski.  One would have been motivated to do so as it would be the simple substitution of one known fiber reinforced thermoplastic for another and thus one would have had a reasonable expectation of success.

In regards to claims 14, Brymerski teaches an exterior module for a motor vehicle [Abstract]. The module has a multilayer construction with an exterior skin arranged on an  outer surface layer which is attached to a structural core with an inner surface layer on the opposite side of the core [0014-0016].  The core is a foam material [0016].  The outer surface layer is an SMC layer in combination with a plastic or thermoplastic FRP layer [0019-0020].  The inner surface layer is a thermoplastic FRP layer [0019].  The exterior skin is an IMC layer made from polyurethane [0021].  Brymerski teaches the layers are directly connected to one another as the SMC layer is formed in combination with the with a plastic or thermoplastic FRP layer and the core is formed within the inner and outer surface layers in a one-shot method [0019-0020, 0029, 0055, 0064].  
The inner layer being a thermoplastic FRP layers is deemed to meet the limitation of a plastic layer as in page 5 of the Instant Specification lines 16-19 teach the inner and outer plastic contain a fiber reinforcing layer or fiber mat.
Brymerski does not teach the outer surface plastic or thermoplastic layer plastic is polyurethane.
Legler teaches a composite component for an outer surface component for a vehicle [Abstract, 0015].  The component comprises a SMC layer forming an outer shell (110) [0016, 0018, 0024, Figs. 1-4].  The outer shell layer further comprises a surface colorant layer (112) provided as an IMC layer [0025-0027, 0033, Figs. 1-4].   The reinforcing structure (100) further comprises a core layer (134) [0025-0027].  Legler further teaches that an outer layer (132) which is provided on the outside of the core layer opposite the outer shell layer comprises polyurethane with reinforcing fibers [0029, Figs. 1-2].  Thus, Legler teaches layers of polyurethane with reinforcing fibers are known cover/surface layers for structural cores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the fiber reinforced polyurethane layer of Legler as the thermoplastic FRP of Brymerski.  One would have been motivated to do so as it would be the simple substitution of one known fiber reinforced thermoplastic for another and thus one would have had a reasonable expectation of success.


Claims 3 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (US 2014/0210233)], herein Brymerski, as applied to claim 1 above, and further in view of Roy et al. (Characterization of Nomex honeycomb core constituent material mechanical properties) [Previously cited], herein Roy.

In regards to claims 3 and 11, Brymerski  teaches the core is a honeycomb structure [0017, 0051].  Brymerski does not expressly teach that the honeycomb core comprises plastic which is a phenolic resin.
Roy teaches Nomex honeycomb cores for composite sandwich panels [Abstract].  
Roy expressly teaches that Nomex paper honeycomb cores are popular honeycomb cores to use due to their flammability properties, dielectric properties, environmental resistance and galvanic compatibility with face materials. Nomex honeycomb cores are composed of adhered strips of Nomex paper dipped in phenolic resin [Pg. 255]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Nomex paper honeycomb coated in phenolic resin of Roy as the paper honeycomb of Brymerski.  One would have been motivated to do so as it would be the simple substitution of one known paper honeycomb for another that one would have had a reasonable expectation of success.  Further, one would have been motivated to do so by the flammability properties, dielectric properties, environmental resistance and galvanic compatibility with face materials of the Nomex honeycomb.  As the honeycomb of modified Brymerski is coated in phenolic resin, it is considered to comprise a phenolic resin and thus meets the claim limitation. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brymerski et al. (US 2014/0210233), herein Brymerski, as applied to claim 10 above, and further in view of Akafuah et al. (Evolution of the Automotive Body Coating Process—A Review) [Previously cited], herein Akafuah.

In regards to claim 12, Brymerski does not teach that the polyurethane is a 2K polyurethane paint.
Akafuah teaches about the automotive body coating process [Abstract].
Akafuah expressly teaches that many outer coatings in Europe are based on a two-component (2K) formulations including a polyurethane component [Pg. 2].  That 2K formulations have shown a higher fracture and harder impact resistance [Pg. 12].  Additionally, 2K polyurethane coatings also offer an excellent balance of etch and scratch resistance [Pg. 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the 2K polyurethane coating of Akafuah as the polyurethane coating of Brymerski.  One would have been motivated to do so as it would be the simple substitution of one known urethane coating for another that one would have had a reasonable expectation of success.  Further, one would have been motivated to do so by higher fracture, harder impact resistance and the excellent balance of etch and scratch resistance afforded by the 2K polyurethane.

Response to Arguments
The 112 rejection of claim 13 is withdrawn based upon the submitted claim amendments.
Applicant’s arguments, see Pgs. 1-5, filed 03/04/2022, with respect to the rejections of claims based on Legler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brymerski et al. (US 2014/0210233) as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784